FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForFebruary 4, 2016 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc Restatement Document February 2016 Contents Page Introduction 1 Customer segments 4 Appendix 1 Financial statement reconciliations Financial statement reconciliations 11 Appendix 2 Components of customer segments Operating profit/(loss) by segment 17 UK PBB 18 Ulster Bank RoI 21 Commercial Banking 24 Private Banking 27 RBS International 30 Corporate & Institutional Banking 33 Capital Resolution 36 Williams & Glyn 39 Appendix 3 Allocation of previous segments to new customer segments Introduction 43 UK PBB 44 Ulster Bank 47 Commercial Banking 50 Private Banking 53 Corporate & Institutional Banking 56 RCR 59 Central items & other 62 Forward-looking statements Certain sections in this document contain ‘forward-looking statements’ as that term is defined in the United States Private Securities Litigation Reform Act of 1995, such as statements that include the words ‘expect’, ‘estimate’, ‘project’, ‘anticipate’, ‘believes’, ‘should’, ‘intend’, ‘plan’, ‘could’, ‘probability’, ‘risk’, ‘target’, ‘goal’, ‘objective’, ‘will’, ‘endeavour’, ‘outlook’, ‘optimistic’, ‘prospects’ and similar expressions or variations on such expressions. These statements concern or may affect future matters, such as RBS's future economic results, business plans and current strategies. Forward-looking statements are subject to a number of risks and uncertainties that might cause actual results and performance to differ materially from any expected future results or performance expressed or implied by the forward-looking statements. Factors that could cause or contribute to differences in current expectations include, but are not limited to, legislative, fiscal and regulatory developments, accounting standards, competitive conditions, technological developments, exchange rate fluctuations and general economic conditions. These and other factors, risks and uncertainties that may impact any forward-looking statement or RBS’s actual results are discussed in RBS's 2015 Annual Report and Accounts (ARA). The forward-looking statements contained in this document speak only as at the date hereof, and RBS does not assume or undertake any obligation or responsibility to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. The Royal Bank of Scotland Group plc (RBS) Business reorganisation and reporting changes This announcement sets out changes to RBS’s financial reporting: a change in accounting policy for pensions; revised operating segments; and changes in results presentation.The announcement contains restated financial results for the year ended 31 December 2014 and, to aid comparison of RBS’s fourth quarter 2015 results with prior periods, restated financial information for the quarters ended 30 September 2015 and 31 December 2014. Pension accounting policy In light of developments during 2015, in particular publication by the International Accounting Standards Board of its exposure draft of amendments to IFRIC 14 ‘IAS 19 - The Limit on a Defined Benefit Asset, Minimum Funding Requirements and their Interaction’, RBS has revised its accounting policy for determining whether or not it has an unconditional right to a refund of surpluses in its employee pension funds. Previously, where trustees have the power to use a scheme surplus to enhance benefits for members, RBS did not regard such power, in and of itself, as undermining the bank's unconditional legal right to a refund of a surplus existing at that point in time. Under the new policy, where RBS has a right to a refund, this is no longer regarded as unconditional if pension fund trustees can use a scheme surplus to enhance benefits for plan members. As a result of this policy change, a minimum funding requirement to cover an existing shortfall in a scheme may give rise to an additional liability and surpluses may not be recognised in full. The accounting policy change is being applied retrospectively and comparatives restated. Segmental reorganisation RBS continues to deliver on its plan to build a stronger, simpler and fairer bank for both customers and shareholders. To support this and reflect the progress made, the previously reported operating segments will now realign as follows: Personal & Business Banking (PBB) comprises two reportable segments: · UK PBB serves individuals and mass affluent customers in the UK together with small businesses (generally up to £2 million turnover). UK PBB includes Ulster Bank customers in Northern Ireland. · Ulster Bank RoI serves individuals and businesses in the Republic of Ireland (RoI). Commercial & Private Banking (CPB) comprises three reportable segments: · Commercial Banking serves commercial and mid-corporate customers in the UK. · Private Banking serves high net worth individuals in the UK. · RBS International (RBSI) serves retail, commercial, corporate and financial institution customers in Jersey, Guernsey, Isle of Man and Gibraltar. Corporate & Institutional Banking (CIB) serves UK and western European customers, both corporates and financial institutions, supported by trading and distribution platforms in the UK, US and Singapore. Capital Resolution includes CIB Capital Resolution and the remainder of RBS Capital Resolution (RCR). Williams & Glyn (W&G) comprises RBS England and Wales branch-based businesses, along with certain small and medium enterprises and corporate activities across the UK. Central items& other includes corporate functions, such as treasury, finance, risk management, compliance, legal, communications and human resources. Central functions manages RBS capital resources and RBS-wide regulatory projects and provides services to the reportable segments. Balances in relation to Citizens and the international private banking business are included in Central items in the relevant periods. The Royal Bank of Scotland Group plc (RBS) Reporting changes In line with RBS’s strategy to be a simpler bank the following reporting changes have been implemented in relation to the presentation of the results. One-off and other items The following items were previously reported separately after operating profit; they are now reported within operating profit: · Own credit adjustments; · Gain/(loss) on redemption of own debt; · Write-down of goodwill; · Strategic disposals; and · RFS Holdings minority interest (RFS MI) (restated for periods up to and including Q4 2014 only; this has been reported within operating profit since Q1 2015). Own credit adjustments are included within segmental results in CIB, Capital Resolution and Central items (Treasury) in line with where the related liabilities are recorded. The non-statutory results will continue to show these items and restructuring costs and litigation and conduct costs as separate line items within the relevant caption of the income statement where significant. Allocation of central balance sheet items RBS allocates all central costs relating to Services and Functions to the business using appropriate drivers; these are reported as indirect costs in the segmental income statements. However, previously central balance sheet items have not been allocated. The assets (and risk-weighted assets) held centrally, mainly relating to Treasury, are now allocated to the business using appropriate drivers. Revised treasury allocations Treasury allocations which are included within segmental net interest income and segmental net interest margins, have been revised to reflect the following: · In preparation for the separation of W&G, the element of treasury allocations previously charged to UK PBB is now retained centrally. · To reflect the impact of changes to the notional equity allocation detailed below. Revised segmental return on equity RBS’s CET 1 target is 13% but for the purposes of computing segmental return on equity (ROE), to better reflect the differential drivers of capital usage, segmental operating profit after tax and adjusted for preference dividends is divided by notional equity allocated at different rates of 11% (Commercial Banking and Ulster Bank RoI), 12% (RBS International) and 15% for all other segments, of the monthly average of segmental risk-weighted assets after capital deductions (RWAes). This notional equity was previously 13% for all segments. In addition, due to changes in UK tax rules enacted in the Finance Act 2015, RBS has increased its longer-term effective 31 December tax rate. The notional tax rate used in the segmental ROE has been revised from 25% to 28% (Ulster Bank RoI - 15%; RBS International - 10%). RBS’s forward planning tax rate is 26%. The Royal Bank of Scotland Group plc (RBS) Annual results 2015 RBS’s results for the year ended 31 December 2015 will be announced on Friday 26 February 2016. These results will be reported on the new structure and reporting basis as described above. In conjunction with this Restatement Document, a financial supplement showing restated financial information for the last nine quarters will be available at http://www.rbs.com/ir Document roadmap Pages 17 to 41 show the income statement, balance sheet line items and key metrics for the new reportable segments. These reflect the re-presentation of certain items that were previously reported below operating profit. Appendix 1 reconciles the previously published non-statutory consolidated income statement to the re-presented position and the previously published statutory consolidated income statement, consolidated statement of comprehensive income and consolidated balance sheet to the restated position. The Common Equity Tier 1 capital position and RWAs will not be restated but an illustration of the impact on the metrics of the items, discussed under ‘Pension accounting policy’ and ‘Reporting changes’ is also included on pages 1 and 2. Appendix 2 summarises the performance of each of the new reportable segments and shows how the previously reported segments have been allocated to the new reportable segments as well as the adjustments to the new reporting basis. These tables include the income statement, key metrics (e.g. ROE, net interest margin including and excluding central interest-earning assets (IEAs), cost:income ratio) and balance sheet line items. Appendix 3 shows the adjustments to the previously reported segment results to the new reporting basis and how these segments have been allocated to the new reportable segments. These tables include certain key metrics and balance sheet line items. For further information contact: Richard O’Connor Head of Investor Relations + 44 (0)20 7672 1758 Group Media Centre +44 (0) Customer segments Total RBS Quarter ended 30 September 2015 PBB CPB Ulster Bank Commercial Private RBS Capital Centralitems Total UK PBB RoI Banking Banking International CIB Resolution W&G & other (1) RBS Income statement £m £m £m £m £m £m £m £m £m £m Net interest income 90 73 29 78 82 Non-interest income 74 51 14 44 Own credit adjustments - 78 38 - 20 Total income 87 89 Direct expenses - staff - other - operating lease costs - Indirect expenses - Restructuring costs - direct 2 - - - indirect 2 - - Litigation and conduct costs - Operating expenses Operating profit/(loss) before impairment (losses)/releases 49 42 49 Impairment (losses)/releases 54 1 - 50 1 79 Operating profit/(loss) 38 50 Memo: Profit attributable to ordinary shareholders (2) Total income - adjusted (3) 87 51 Operating expenses - adjusted (4) Operating profit/(loss) - adjusted (3,4) 37 52 For the notes to this table refer to the following page. Customer segments 30 September 2015 PBB CPB Ulster Bank Commercial Private RBS Capital Centralitems Total Key metrics UK PBB RoI Banking Banking International CIB Resolution W&G & other (1) RBS Return on equity (5) 27.2% 16.7% 12.3% 7.4% 18.0% (6.4%) nm nm nm 9.0% Return on equity - adjusted (3,4,5) 28.7% 17.5% 12.3% 7.1% 18.8% (2.7%) nm nm nm 16.2% Net interest margin 3.19% 1.52% 1.89% 2.72% 1.43% 0.62% 0.60% 2.88% nm 2.09% Net interest margin excluding central IEAs 3.60% 1.52% 2.68% 3.92% 4.38% 0.78% 0.70% 3.40% nm 2.09% Cost:income ratio 58% 70% 51% 74% 44% 127% nm 43% nm 103% Cost:income ratio - adjusted (3,4) 56% 67% 51% 74% 41% 109% nm 43% nm 75% Loan impairment charge as a % of gross loans and advances - (1.2%) 0.1% 0.1% (0.1%) - (0.5%) 0.1% nm (0.1%) Capital and balance sheet (6) £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions - - Net loans and advances to customers Funded assets Risk elements in lending - - Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 86% 123% 100% 49% 32% 337% nm 85% nm 89% Provision coverage (7) 67% 54% 33% 32% 58% - 76% 59% nm 63% Risk-weighted assets nm not meaningful Notes: Central items includes unallocated costs and assets which principally comprise volatile items under IFRS and balances in relation to Citizens and international private banking. Refer to Appendix 1 for reconciliations of restated operating profit/(loss) to profit/(loss) attributable to ordinary shareholders. Excluding own credit adjustments, gain on redemption of own debt and strategic disposals. Excluding restructuring costs and litigation and conduct costs and write-down of goodwill. RBS’s CET 1 target is 13% but for the purposes of computing segmental return on equity (ROE), to better reflect the differential drivers of capital usage, segmental operating profit after tax and adjusted for preference dividends is divided by notional equity allocated at different rates of 11% (Commercial Banking and Ulster Bank RoI), 12% (RBS International) and 15% for all other segments, of the monthly average of segmental risk-weighted assets after capital deductions (RWAes). This notional equity was previously 13% for all segments. In addition, due to changes in UK tax rules enacted in the Finance Act 2015, RBS has increased its longer-term effective 31 December tax rate. The notional tax rate used in the segmental ROE has been revised from 25% to 28% (Ulster Bank RoI - 15%; RBS International - 10%). RBS’s forward planning tax rate is 26%. Including disposal groups. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Customer segments Total RBS Quarter ended 31 December 2014 PBB CPB Ulster Bank Commercial Private RBS Capital Centralitems Total UK PBB RoI Banking Banking International CIB Resolution W&G & other (1) RBS Income statement £m £m £m £m £m £m £m £m £m £m Net interest income 83 8 Non-interest income 40 54 18 37 49 Own credit adjustments - Total income Direct expenses - staff - other - operating lease costs - Indirect expenses - Restructuring costs - direct - indirect 2 - - 68 - Litigation and conduct costs 19 - - 1 Operating expenses Operating (loss)/profit before impairment releases/(losses) 54 63 Impairment releases/(losses) 2 70 1 6 1 Operating (loss)/profit 60 Memo: Profit attributable to ordinary shareholders (2) Total income - adjusted (3) Operating expenses - adjusted (4) Operating profit/(loss) - adjusted (3,4) 25 62 For the notes to this table refer to page 5. Customer segments 31 December 2014 PBB CPB Ulster Bank Commercial Private RBS Capital Centralitems Total Key metrics UK PBB RoI Banking Banking International CIB Resolution W&G & other (1) RBS Return on equity (5) (7.0%) 19.8% 7.0% (15.8%) 24.7% (23.3%) nm nm nm (51.1%) Return on equity - adjusted (3,4,5) 25.5% 16.4% 9.9% 3.7% 25.6% (5.9%) nm nm nm (38.4%) Net interest margin 3.37% 1.90% 1.96% 2.91% 1.67% 0.21% 0.71% 2.92% nm 2.23% Net interest margin excluding central IEAs 3.80% 1.90% 2.79% 4.17% 4.76% 0.16% 0.77% 3.42% nm 2.23% Cost:income ratio 109% 64% 69% 139% 38% 343% nm 39% nm 146% Cost:income ratio - adjusted (3,4) 60% 78% 60% 86% 36% 147% nm 39% nm 84% Loan impairment charge as a % of gross loans and advances - (1.4%) 0.1% - 0.2% (0.1%) (4.0%) 0.2% nm (0.8%) Capital and balance sheet (6) £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions - - Net loans and advances to customers Funded assets Risk elements in lending - Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 84% 124% 100% 49% 35% 226% nm 88% nm 95% Provision coverage (7) 69% 55% 39% 25% 27% - 71% 61% nm 64% Risk-weighted assets For the notes to this table refer to page 5. Customer segments Total RBS Year ended 31 December 2014 PBB CPB Ulster Bank Commercial Private RBS Capital Centralitems Total UK PBB RoI Banking Banking International CIB Resolution W&G & other (1) RBS Income statement £m £m £m £m £m £m £m £m £m £m Net interest income Non-interest income 68 Own credit adjustments - Gain on redemption of own debt - 20 20 Strategic disposals - Total income Direct expenses - staff - other - operating lease costs - Indirect expenses - Restructuring costs - direct 8 - - indirect - - - Litigation and conduct costs 19 - - Write-down of goodwill - Operating expenses Operating profit/(loss) before impairment (losses)/releases 94 Impairment (losses)/releases 5 7 9 12 Operating profit/(loss) 99 Memo: Profit attributable to ordinary shareholders (2) Total income - adjusted (3) 32 Operating expenses - adjusted (4) Operating profit/(loss) - adjusted (3,4) For the notes to this table refer to page 5. Customer segments 31 December 2014 PBB CPB Ulster Bank Commercial Private RBS Capital Centralitems Total Key metrics UK PBB RoI Banking Banking International CIB Resolution W&G & other (1) RBS Return on equity (5) 11.9% 18.6% 10.2% 4.1% 24.2% (7.9%) nm nm nm (8.2%) Return on equity - adjusted (3,4,5) 23.7% 18.4% 12.2% 9.1% 24.9% 1.3% nm nm nm (1.3%) Net interest margin 3.32% 1.92% 1.91% 2.89% 1.65% (0.07%) 0.67% 2.93% nm 2.13% Net interest margin excluding central IEAs 3.75% 1.99% 2.74% 4.12% 4.83% (0.06%) 0.72% 3.42% nm 2.13% Cost:income ratio 76% 70% 59% 86% 41% 137% nm 39% nm 91% Cost:income ratio - adjusted (3,4) 57% 71% 53% 73% 39% 88% nm 39% nm 69% Loan impairment charge as a % of gross loans and advances 0.1% (1.5%) 0.1% - (0.1%) - (2.0%) 0.3% nm (0.4%) Capital and balance sheet (6) £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions - - Net loans and advances to customers Funded assets Risk elements in lending - Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 84% 124% 100% 49% 35% 226% nm 88% nm 95% Provision coverage (7) 69% 55% 39% 25% 27% - 71% 61% nm 64% Risk-weighted assets nm not meaningful For the notes to this table refer to page 5. Appendix 1 Financial statement reconciliations Consolidated income statement reconciliation for the quarter ended 30 September 2015 As Pension Re-presentation previously accounting of one-off and Non- Presentational Restated reported policy impact other items statutory adjustments (1) statutory £m £m £m £m £m £m Interest receivable - - - Interest payable - - - Net interest income - - - Fees and commissions receivable - - - Fees and commissions payable - - - Income from trading activities 82 - - 82 88 Own credit adjustments - - - Other operating income 93 - - 93 48 Non-interest income - - Total income - - Staff costs - Premises and equipment - - Other administrative expenses - - Depreciation and amortisation - - Restructuring costs - - - Litigation and conduct costs - - - Write-down of goodwill and other intangible assets - Operating expenses - - Loss before impairment releases - Impairment releases 79 - - 79 - 79 Operating loss - Own credit adjustments - Profit/(loss) before tax 2 - - Tax (charge)/credit 4 - 3 - 3 Profit from continuing operations 1 - - Profit from discontinued operations, net of tax - - - Profit for the period - - Non-controlling interests - - - Preference share and other dividends - - - Profit attributable to ordinary shareholders - - Note: Reallocation of separately reported one-off items to the statutory income and operating expense lines. Consolidated income statement reconciliation for the quarter ended 31 December 2014 Re-presentation As previously of one-off and Non- Presentational reported other items statutory adjustments (1) Statutory £m £m £m £m £m Interest receivable - - Interest payable - - Net interest income - - Fees and commissions receivable - - Fees and commissions payable - - Income from trading activities - Own credit adjustments - - Other operating income 13 Non-interest income - Total income - Staff costs - Premises and equipment - Other administrative expenses Depreciation and amortisation - - Restructuring costs - - Litigation and conduct costs - - Write-down of goodwill and other intangible assets - - - Write-down of other intangible assets - 64 - Operating expenses - Loss before impairment releases - Impairment releases - - Operating loss - Own credit adjustments - - - RFS MI 11 - - - Loss before tax - - Tax charge - - Loss from continuing operations - - Loss from discontinued operations, net of tax - - Loss for the period - - Non-controlling interests - - Preference share and other dividends - - Loss attributable to ordinary shareholders - - Note: Reallocation of separately reported one-off items to the statutory income and operating expense lines. Consolidated income statement reconciliation for the year ended 31 December 2014 Re-presentation As previously of one-off and Non- Presentational reported other items statutory adjustments (1) Statutory £m £m £m £m £m Interest receivable - - Interest payable - Net interest income - Fees and commissions receivable - - Fees and commissions payable - - Income from trading activities - Own credit adjustments - - Gain on redemption of own debt - 20 20 - 20 Strategic disposals - - Other operating income 85 Non-interest income 47 - Total income 44 - Staff costs - Premises and equipment - Other administrative expenses Depreciation and amortisation - Restructuring costs - - Litigation and conduct costs - - Write-down of goodwill and other intangible assets - - - Write-down of other intangible assets - - Write-down of goodwill - - Operating expenses - Profit before impairment releases - Impairment releases - - Operating profit - Own credit adjustments - - - Gain on redemption of own debt 20 - - - Strategic disposals - - - Write-down of goodwill - - - RFS MI 24 - - - Profit before tax - - Tax charge - - Profit from continuing operations - - Loss from discontinued operations, net of tax - - Loss for the period - - Non-controlling interests - - Preference share and other dividends - - Loss attributable to ordinary shareholders - - Note: Reallocation of separately reported one-off items to the statutory income and operating expense lines. Consolidated statement of comprehensive income As Pension previously accounting reported policy impact Restated Consolidated statement of comprehensive income £m £m £m Quarter ended 30 September 2015 Profit for the period Gain resulting from changes in additional liability due to minimum funding requirements (1) - gross - 3 3 - tax - Total comprehensive income for the period Nine months ended 30 September 2015 Profit for the period Gain resulting from changes in additional liability due to minimum funding requirements (1) - gross - 20 20 - tax - Total comprehensive loss for the period Quarter ended 30 June 2015 Profit for the period Gain resulting from changes in additional liability due to minimum funding requirements (1) - gross - 14 14 - tax - Total comprehensive loss for the period Half year ended 30 June 2015 Profit for the period Gain resulting from changes in additional liability due to minimum funding requirements (1) - gross - 17 17 - tax - Total comprehensive loss for the period Quarter ended 31 December 2014 Loss resulting from changes in additional liability due to minimum funding requirements (1) - gross - - tax - 16 16 Total comprehensive loss for the period Year ended 31 December 2014 Loss resulting from changes in additional liability due to minimum funding requirements (1) - gross - - tax - Total comprehensive loss for the year Note: Included in items that do not qualify for reclassification. Consolidated balance sheet and capital reconciliation Statutory As Pension previously accounting reported policy impact Restated Balance sheet £m £m £m As at 30 September 2015 Deferred tax assets Prepayments, accrued income and other assets Retirement benefit liabilities Owners’ equity Tangible net asset value per ordinary share (1) 384p (13p) 371p As at 30 June 2015 Deferred tax assets Prepayments, accrued income and other assets Retirement benefit liabilities Owners’ equity Tangible net asset value per ordinary share (1) 380p (13p) 367p As at 31 December 2014 Deferred tax assets Prepayments, accrued income and other assets Retirement benefit liabilities Owners’ equity Tangible net asset value per ordinary share (1) 387p (13p) 374p Capital (2) £bn £bn £bn As at 30 September 2015 PRA transitional basis - Common Equity Tier 1 capital - Risk-weighted assets - Common Equity Tier 1 ratio 12.7% (50bp) 12.2% End-point CRR basis - Common Equity Tier 1 capital - Risk-weighted assets - Common Equity Tier 1 ratio 12.7% (50bp) 12.2% As at 30 June 2015 PRA transitional basis - Common Equity Tier 1 capital - Risk-weighted assets - Common Equity Tier 1 ratio 12.3% (50bp) 11.8% End-point CRR basis - Common Equity Tier 1 capital - Risk-weighted assets - Common Equity Tier 1 ratio 12.3% (50bp) 11.8% As at 31 December 2014 PRA transitional basis - Common Equity Tier 1 capital - Risk-weighted assets - Common Equity Tier 1 ratio 11.1% (40bp) 10.7% End-point CRR basis - Common Equity Tier 1 capital - Risk-weighted assets - Common Equity Tier 1 ratio 11.2% (40bp) 10.8% Notes: Tangible net asset value per ordinary share represents tangible equity divided by the number of ordinary shares in issue. Provided to illustrate the impact of the pension accounting policy change on future capital balances and ratios, these metrics are not being restated. Appendix 2 Components of customer Segments Components of customer segments Operating profit/(loss) by segment Allocated from Adjustment for UK Ulster Commercial Private reconciling PBB Bank Banking Banking CIB Centre RCR items (1) Total Quarter ended 30 September 2015 £m £m £m £m £m £m £m £m £m UK PBB 11 - Ulster Bank RoI - Commercial Banking - - - 35 - - - Private Banking - - - 38 - 38 RBS International - - 50 - 50 CIB - Capital Resolution - 26 - Williams & Glyn - Central items & other - Reconciling items (1) - 21 - - Operating profit/(loss) 15 Quarter ended 31 December 2014 UK PBB 45 - Ulster Bank RoI - Commercial Banking - - - 22 - - - Private Banking - RBS International - - 39 21 - 60 CIB - Capital Resolution - 27 - Williams & Glyn - Central items & other - Reconciling items (1) - - - 83 56 - - Operating (loss)/profit Year ended 31 December 2014 UK PBB - Ulster Bank RoI - Commercial Banking - Private Banking - - - 99 - 99 RBS International - - 78 - CIB - Capital Resolution - 97 - Williams & Glyn - Central items & other - Reconciling items (1) - - - 22 - Operating profit/(loss) Note: Re-presentation of one-off and other items, refer to page 2 for further details. UK PBB Quarter ended 30 September 2015 Allocated from Total UK PBB Ulster Bank UK PBB Income statement £m £m £m Net interest income 37 Non-interest income 13 Total income 50 Direct expenses - staff - other 1 Indirect expenses Restructuring costs - direct - - indirect Litigation and conduct costs 2 - Operating expenses Operating profit before impairment (losses)/releases 7 Impairment (losses)/releases 4 Operating profit 11 Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) 14 Key metrics Return on equity (2) 28.8% 7.6% 27.2% Return on equity - adjusted (1,2) 30.2% 9.7% 28.7% Net interest margin 3.19% 3.18% 3.19% Net interest margin excluding central IEAs 3.61% 3.36% 3.60% Cost:income ratio 57% 86% 58% Cost:income ratio - adjusted (1) 55% 80% 56% Loan impairment charge as % of gross customer loans and advances - (0.4%) - 30 September 2015 Allocated from Total UK PBB Ulster Bank UK PBB Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 87% 68% 86% Provision coverage (3) 68% 88% 67% Risk-weighted assets Notes: Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 15% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. UK PBB Quarter ended 31 December 2014 Allocated from Total UK PBB Ulster Bank UK PBB Income statement £m £m £m Net interest income 38 Non-interest income 14 Total income 52 Direct expenses - staff - other 4 Indirect expenses Restructuring costs - direct - - indirect 2 Litigation and conduct costs - Operating expenses Operating (loss)/profit before impairment (losses)/releases 11 Impairment (losses)/releases 34 2 Operating (loss)/profit 45 Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) 43 Key metrics Return on equity (2) (10.0%) 29.3% (7.0%) Return on equity - adjusted (1,2) 25.3% 28.0% 25.5% Net interest margin 3.38% 3.11% 3.37% Net interest margin excluding central IEAs 3.82% 3.38% 3.80% Cost:income ratio 110% 79% 109% Cost:income ratio - adjusted (1) 59% 83% 60% Loan impairment charge as % of gross customer loans and advances 0.1% (3.2%) - 31 December 2014 Allocated from Total UK PBB Ulster Bank UK PBB Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 85% 66% 84% Provision coverage (3) 70% 80% 69% Risk-weighted assets Notes: Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 15% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. UK PBB Year ended 31 December 2014 Allocated from Total UK PBB Ulster Bank UK PBB Income statement £m £m £m Net interest income Non-interest income 57 Total income Direct expenses - staff - other 9 Indirect expenses Restructuring costs - direct - - indirect Litigation and conduct costs - Operating expenses Operating profit before impairment (losses)/releases 58 Impairment (losses)/releases 59 Operating profit Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) Key metrics Return on equity (2) 11.4% 17.8% 11.9% Return on equity - adjusted (1,2) 24.1% 19.2% 23.7% Net interest margin 3.32% 3.45% 3.32% Net interest margin excluding central IEAs 3.75% 3.75% 3.75% Cost:income ratio 76% 74% 76% Cost:income ratio - adjusted (1) 57% 70% 57% Loan impairment charge as % of gross customer loans and advances 0.2% (1.4%) 0.1% 31 December 2014 Allocated from Total UK PBB Ulster Bank UK PBB Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 85% 66% 84% Provision coverage (3) 70% 80% 69% Risk-weighted assets Notes: Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 15% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Ulster Bank RoI Quarter ended 30 September 2015 All allocated from Ulster Bank Income statement £m Net interest income 90 Non-interest income 74 Total income Direct expenses (1) - staff - other Indirect expenses Restructuring costs - direct - indirect Operating expenses Operating profit before impairment releases 49 Impairment releases 54 Operating profit Memo: Operating expenses - adjusted (2) Operating profit - adjusted (2) Key metrics Return on equity (3) 16.7% Return on equity - adjusted (2,3) 17.5% Net interest margin 1.52% Net interest margin excluding central IEAs (4) 1.52% Cost:income ratio 70% Cost:income ratio - adjusted (2) 67% Loan impairment charge as % of gross customer loans and advances (1.2%) 30 September 2015 All allocated from Ulster Bank Capital and balance sheet £bn Loans and advances to customers (gross) Loan impairment provisions Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 123% Provision coverage (5) 54% Risk-weighted assets Notes: Staff expenses include costs relating to employees of Ulster Bank Ireland Limited only. Recharges for services provided by or to Ulster Bank Limited are reflected through a management fee within other expenses. Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 11% (previously 13%) of the monthly average of segmental RWAes, assuming 15% tax rate. Ulster Bank Ireland Limited manages its regulatory liquidity requirements locally and consequently maintains a low yielding liquid asset portfolio. Excluding the impact of liquid asset balances, net interest margin for Q3 2015 would increase to 1.93%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Ulster Bank RoI Quarter ended 31 December 2014 All allocated from Ulster Bank Income statement £m Net interest income Non-interest income 40 Total income Direct expenses (1) - staff - other Indirect expenses Restructuring costs - indirect 2 Litigation and conduct costs 19 Operating expenses Operating profit before impairment releases 54 Impairment releases 70 Operating profit Memo: Operating expenses - adjusted (2) Operating profit - adjusted (2) Key metrics Return on equity (3) 19.8% Return on equity - adjusted (2,3) 16.4% Net interest margin 1.90% Net interest margin excluding central IEAs 1.90% Cost:income ratio 64% Cost:income ratio - adjusted (2) 78% Loan impairment charge as % of gross customer loans and advances (1.4%) 31 December 2014 All allocated from Ulster Bank Capital and balance sheet £bn Loans and advances to customers (gross) Loan impairment provisions Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 124% Provision coverage (4) 55% Risk-weighted assets Notes: Staff expenses include costs relating to employees of Ulster Bank Ireland Limited only. Recharges for services provided by or to Ulster Bank Limited are reflected through a management fee within other expenses. Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 11% (previously 13%) of the monthly average of segmental RWAes, assuming 15% tax rate. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Ulster Bank RoI Year ended 31 December 2014 All allocated from Ulster Bank Income statement £m Net interest income Non-interest income Total income Direct expenses (1) - staff - other Indirect expenses Restructuring costs - direct 8 - indirect Litigation and conduct costs 19 Operating expenses Operating profit before impairment releases Impairment releases Operating profit Memo: Operating expenses - adjusted (2) Operating profit - adjusted (2) Key metrics Return on equity (3) 18.6% Return on equity - adjusted (2,3) 18.4% Net interest margin 1.92% Net interest margin excluding central IEAs 1.99% Cost:income ratio 70% Cost:income ratio - adjusted (2) 71% Loan impairment charge as % of gross customer loans and advances (1.5%) 31 December 2014 All allocated from Ulster Bank Capital and balance sheet £bn Loans and advances to customers (gross) Loan impairment provisions Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 124% Provision coverage (4) 55% Risk-weighted assets Notes: Staff expenses include costs relating to employees of Ulster Bank Ireland Limited only. Recharges for services provided by or to Ulster Bank Limited are reflected through a management fee within other expenses. Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 11% (previously 13%) of the monthly average of segmental RWAes, assuming 15% tax rate. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Commercial Banking Quarter ended 30 September 2015 Allocated from Total Commercial Commercial Banking CIB Banking Income statement £m £m £m Net interest income 33 Non-interest income 45 Total income 78 Direct expenses - staff - other - operating lease costs - Indirect expenses Restructuring costs - direct - - indirect 2 - 2 Operating expenses Operating profit before impairment losses 35 Impairment losses - Operating profit 35 Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) 35 Key metrics Return on equity (2) 10.6% 36.9% 12.3% Return on equity - adjusted (1,2) 10.6% 36.9% 12.3% Net interest margin 1.87% 2.22% 1.89% Net interest margin excluding central IEAs 2.56% 9.02% 2.68% Cost:income ratio 51% 55% 51% Cost:income ratio - adjusted (1) 51% 55% 51% Loan impairment charge as % of gross customer loans and advances 0.1% - 0.1% 30 September 2015 Allocated from Total Commercial Commercial Banking CIB Banking Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions - Net loans and advances to customers Funded assets Risk elements in lending - Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 111% 35% 100% Provision coverage (3) 33% - 33% Risk-weighted assets Notes: Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 11% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Commercial Banking Quarter ended 31 December 2014 Allocated from Total Commercial Commercial Banking CIB Banking Income statement £m £m £m Net interest income 31 Non-interest income 47 Total income 78 Direct expenses - staff - other - operating lease costs - Indirect expenses Restructuring costs - direct - - indirect Litigation and conduct costs - Operating expenses Operating profit before impairment losses 23 Impairment losses Operating profit 22 Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) 26 Key metrics Return on equity (2) 6.3% 35.3% 7.0% Return on equity - adjusted (1,2) 9.0% 39.8% 9.9% Net interest margin 1.96% 2.00% 1.96% Net interest margin excluding central IEAs 2.68% 6.88% 2.79% Cost:income ratio 69% 71% 69% Cost:income ratio - adjusted (1) 59% 65% 60% Loan impairment charge as % of gross customer loans and advances 0.2% 0.1% 0.1% 31 December 2014 Allocated from Total Commercial Commercial Banking CIB Banking Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions - Net loans and advances to customers Funded assets Risk elements in lending - Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 111% 35% 100% Provision coverage (3) 39% - 39% Risk-weighted assets Notes: Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 11% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Commercial Banking Year ended 31 December 2014 Allocated from Total Commercial Commercial Banking CIB Banking Income statement £m £m £m Net interest income Non-interest income Total income Direct expenses - staff - other - operating lease costs - Indirect expenses Restructuring costs - direct - - indirect Litigation and conduct costs - Operating expenses Operating profit before impairment losses Impairment losses Operating profit Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) Key metrics Return on equity (2) 9.2% 42.0% 10.2% Return on equity - adjusted (1,2) 11.1% 47.0% 12.2% Net interest margin 1.93% 1.788% 1.91% Net interest margin excluding central IEAs 2.65% 5.92% 2.74% Cost:income ratio 59% 61% 59% Cost:income ratio - adjusted (1) 52% 56% 53% Loan impairment charge as % of gross customer loans and advances 0.1% - 0.1% 31 December 2014 Allocated from Total Commercial Commercial Banking CIB Banking Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions - Net loans and advances to customers Funded assets Risk elements in lending - Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 111% 35% 100% Provision coverage (3) 38% - 39% Risk-weighted assets Notes: Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 11% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Private Banking Quarter ended 30 September 2015 All allocated from Private Banking Income statement £m Net interest income Non-interest income 51 Total income Direct expenses - staff - other Indirect expenses Restructuring costs - direct 2 - indirect Operating expenses Operating profit before impairment losses 42 Impairment losses Operating profit 38 Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) 37 Key metrics Return on equity (2) 7.4% Return on equity - adjusted (1,2) 7.1% Net interest margin 2.72% Net interest margin excluding central IEAs 3.92% Cost:income ratio 74% Cost:income ratio - adjusted (1) 74% Loan impairment charge as % of gross customer loans and advances 0.1% 30 September 2015 All allocated from Private Banking Capital and balance sheet £bn Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 49% Provision coverage (3) 32% Risk-weighted assets Notes: Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 15% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Private Banking Quarter ended 31 December 2014 All allocated from Private Banking Income statement £m Net interest income Non-interest income 54 Total income Direct expenses - staff - other Indirect expenses Restructuring costs - direct Litigation and conduct costs Operating expenses Operating loss before impairment releases Impairment releases 1 Operating loss Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) 25 Key metrics Return on equity (2) (15.8%) Return on equity - adjusted (1,2) 3.7% Net interest margin 2.91% Net interest margin excluding central IEAs 4.17% Cost:income ratio 139% Cost:income ratio - adjusted (1) 86% 31 December 2014 All allocated from Private Banking Capital and balance sheet £bn Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 49% Provision coverage (3) 25% Risk-weighted assets Notes: Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 15% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Private Banking Year ended 31 December 2014 All allocated from Private Banking Income statement £m Net interest income Non-interest income Total income Direct expenses - staff - other Indirect expenses Restructuring costs - direct Litigation and conduct costs Operating expenses Operating profit before impairment releases 94 Impairment releases 5 Operating profit 99 Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) Key metrics Return on equity (2) 4.1% Return on equity - adjusted (1,2) 9.1% Net interest margin 2.89% Net interest margin excluding central IEAs 4.12% Cost:income ratio 86% Cost:income ratio - adjusted (1) 73% 31 December 2014 All allocated from Private Banking Capital and balance sheet £bn Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 49% Provision coverage (3) 25% Risk-weighted assets Notes: Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 15% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. RBS International Quarter ended 30 September 2015 Allocated from Total Commercial Private RBS Banking Banking (1) International Income statement £m £m £m Net interest income 73 - 73 Non-interest income 14 - 14 Total income 87 - 87 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - indirect - Operating expenses - Operating profit before impairment losses 49 - 49 Impairment releases 1 - 1 Operating profit 50 - 50 Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) 52 - 52 Key metrics Return on equity (3) 18% - 18% Return on equity - adjusted (2,3) 19% - 19% Net interest margin 1.43% - 1.43% Net interest margin excluding central IEAs 4.38% - 4.38% Cost:income ratio 44% - 44% Cost:income ratio - adjusted (2) 41% - 41% Loan impairment charge as % of gross customer loans and advances (0.1%) - (0.1%) 30 September 2015 Allocated from Total Commercial Private RBS Banking Banking (1) International Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets - Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 32% - 32% Provision coverage (4) 58% - 58% Risk-weighted assets - Notes: From 1 January 2015, the RBS International business previously reported in Private Banking was transferred to Commercial Banking so there were no further allocations from Private Banking in 2015. Excluding restructuring costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 12% (previously 13%) of the monthly average of segmental RWAes, assuming 10% tax rate. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. RBS International Quarter ended 31 December 2014 Allocated from Total Commercial Private RBS Banking Banking International Income statement £m £m £m Net interest income 46 37 83 Non-interest income 14 4 18 Total income 60 41 Direct expenses - staff - other - Indirect expenses Restructuring costs - direct 1 - - indirect Operating expenses Operating profit before impairment losses 41 22 63 Impairment losses Operating profit 39 21 60 Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) 39 23 62 Key metrics Return on equity (2) 19% 58.4% 24.7% Return on equity - adjusted (1,2) 19% 63.9% 25.6% Net interest margin 1.45% 2.07% 1.67% Net interest margin excluding central IEAs 4.16% 5.79% 4.76% Cost:income ratio 32% 46% 38% Cost:income ratio - adjusted (1) 32% 41% 36% Loan impairment charge as % of gross customer loans and advances 0.1% 0.1% 0.2% 31 December 2014 Allocated from Total Commercial Private RBS Banking Banking International Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions - Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 32% 40% 35% Provision coverage (3) 41% 30% 27% Risk-weighted assets Notes: Excluding restructuring costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 12% (previously 13%) of the monthly average of segmental RWAes, assuming 10% tax rate. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. RBS International Year ended 31 December 2014 Allocated from Total Commercial Private RBS Banking Banking International Income statement £m £m £m Net interest income Non-interest income 52 16 68 Total income Direct expenses - staff - other Indirect expenses Restructuring costs - direct 1 - indirect Operating expenses Operating profit before impairment losses 79 Impairment releases/(losses) 8 7 Operating profit 78 Memo: Operating expenses - adjusted (1) Operating profit - adjusted (1) 85 Key metrics Return on equity (2) 19.7% 44.4% 24.2% Return on equity - adjusted (1,2) 19.7% 48.4% 24.9% Net interest margin 1.42% 2.20% 1.65% Net interest margin excluding central IEAs 4.18% 5.94% 4.83% Cost:income ratio 33% 52% 41% Cost:income ratio - adjusted (1) 33% 47% 39% Loan impairment charge as % of gross customer loans and advances (0.2%) - (0.1%) 31 December 2014 Allocated from Total Commercial Private RBS Banking Banking International Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) Loan impairment provisions - Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 32% 40% 35% Provision coverage (3) 41% 30% 27% Risk-weighted assets Notes: Excluding restructuring costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 12% (previously 13%) of the monthly average of segmental RWAes, assuming 10% tax rate. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. CIB Quarter ended 30 September All allocated from CIB Income statement £m Net interest income 29 Non-interest income Own credit adjustments 78 Total income Direct expenses - staff - other Indirect expenses Restructuring costs - direct - indirect Litigation and conduct costs Operating expenses Operating loss Memo: Total income - adjusted (1) Operating expenses - adjusted (2) Operating loss - adjusted (1,2) Key metrics Return on equity (3) (6.4%) Return on equity - adjusted (1,2,3) (2.7%) Net interest margin 0.62% Net interest margin excluding central IEAs 0.78% Cost:income ratio 127% Cost:income ratio - adjusted (1,2) 109% 30 September All allocated from CIB Capital and balance sheet £bn Net loans and advances to customers Funded assets Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 337% Risk-weighted assets Notes: Excluding own credit adjustments. Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 15% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. CIB Quarter ended 31 December All allocated from CIB Income statement £m Net interest income 8 Non-interest income Own credit adjustments Total income Direct expenses - staff - other Indirect expenses Restructuring costs - direct - indirect Litigation and conduct costs Operating expenses Operating loss before impairment releases Impairment releases 6 Operating loss Memo: Total income - adjusted (1) Operating expenses - adjusted (2) Operating loss - adjusted (1,2) Key metrics Return on equity (3) (23.3%) Return on equity - adjusted (1,2,3) (5.9%) Net interest margin 0.21% Net interest margin excluding central IEAs 0.16% Cost:income ratio 343% Cost:income ratio - adjusted (1,2) 147% Loan impairment charge as % of gross customer loans and advances (0.1%) 31 December All allocated from CIB Capital and balance sheet £bn Net loans and advances to customers Funded assets Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 226% Risk-weighted assets Notes: Excluding own credit adjustments. Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 15% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. CIB Year ended 31 December All allocated from CIB Income statement £m Net interest income Non-interest income Own credit adjustments Total income Direct expenses - staff - other Indirect expenses Restructuring costs - direct - indirect Litigation and conduct costs Operating expenses Operating loss before impairment releases Impairment releases 9 Operating loss Memo: Total income - adjusted (1) Operating expenses - adjusted (2) Operating profit - adjusted (1,2) Key metrics Return on equity (3) (7.9%) Return on equity - adjusted (1,2,3) 1.3% Net interest margin (0.07%) Net interest margin excluding central IEAs (0.06%) Cost:income ratio 137% Cost:income ratio - adjusted (1,2) 88% 31 December All allocated from CIB Capital and balance sheet £bn Net loans and advances to customers Funded assets Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 226% Risk-weighted assets Notes: Excluding own credit adjustments. Excluding restructuring costs and litigation and conduct costs. Return on equity is based on segmental operating profit after tax adjusted for preference dividends divided by average notional equity based on 15% (previously 13%) of the monthly average of segmental RWAes, assuming 28% tax rate; previously 25%. Capital Resolution Quarter ended 30 September 2015 Total Allocated from Capital CIB RCR Centre Resolution Income statement £m £m £m £m Net interest income 94 1 78 Non-interest income 25 Own credit adjustments 38 - - 38 Total income 83 26 89 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - - indirect - Litigation and conduct costs - - Operating expenses - Operating (loss)/profit before impairment releases 26 Impairment releases 4 46 - 50 Operating (loss)/profit 26 Memo: Total income - adjusted (1) 45 26 51 Operating expenses - adjusted (2) - Operating (loss)/profit - adjusted (1,2) 26 Key metrics Net interest margin 0.93% nm nm 0.60% Net interest margin excluding central IEAs 1.14% nm nm 0.70% Loan impairment charge as % of gross customer loans and advances - (2.2%) nm (0.5%) 30 September 2015 Total Allocated from Capital CIB RCR Centre Resolution Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 91% nm nm nm Provision coverage (3) 63% nm nm 76% Risk-weighted assets Notes: Excluding own credit adjustments. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Capital Resolution Quarter ended 31 December 2014 Total Allocated from Capital CIB RCR Centre Resolution Income statement £m £m £m £m Net interest income 2 Non-interest income 25 37 Own credit adjustments - - Total income 27 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - - indirect - Litigation and conduct costs - - Operating expenses - Operating (loss)/profit before impairment (losses)/releases 27 Impairment (losses)/releases - Operating (loss)/profit 27 Memo: Total income - adjusted (1) 27 Operating expenses - adjusted (2) - Operating (loss)/profit - adjusted (1,2) 27 Key metrics Net interest margin 1.13% nm nm 0.71% Net interest margin excluding central IEAs 1.25% nm nm 0.77% Loan impairment charge as % of gross customer loans and advances 0.5% (12.8%) nm (4.0%) 31 December 2014 Total Allocated from Capital CIB RCR Centre Resolution Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 119% nm nm nm Provision coverage (3) 96% nm nm 71% Risk-weighted assets Notes: Excluding own credit adjustments. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Capital Resolution Year end 31 December 2014 Total Allocated from Capital CIB RCR Centre Resolution Income statement £m £m £m £m Net interest income 3 Non-interest income 92 94 Own credit adjustments - Total income 23 97 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - - indirect - Litigation and conduct costs - - Write-down of goodwill - - Operating expenses - Operating (loss)/profit before impairment releases 97 Impairment releases 1 - Operating (loss)/profit 97 Memo: Total income - adjusted (1) 45 97 Operating expenses - adjusted (2) - Operating profit - adjusted (1,2) 23 97 Key metrics Net interest margin 1.05% nm nm 0.67% Net interest margin excluding central IEAs 1.16% nm nm 0.72% Loan impairment charge as % of gross customer loans and advances - (6.1%) nm (2.0%) 31 December 2014 Total Allocated from Capital CIB RCR Centre Resolution Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 119% nm nm nm Provision coverage (3) 96% nm nm 71% Risk-weighted assets Notes: Excluding own credit adjustments Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Williams & Glyn Quarter ended 30 September 2015 All allocated from UK PBB Income statement (1) £m Net interest income Non-interest income 44 Total income Direct expenses - staff - other Indirect expenses Operating expenses Operating profit before impairment losses Impairment losses Operating profit Key metrics Net interest margin 2.88% Net interest margin excluding central IEAs 3.40% Cost:income ratio 43% Loan impairment charge as % of gross customer loans and advances 0.1% 30 September 2015 All allocated from UK PBB Capital and balance sheet (1) £bn Loans and advances to customers (gross) Loan impairment provisions Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 85% Provision coverage (2) 59% Risk-weighted assets Notes: Does not reflect the cost base, funding and capital profile of a standalone bank. Operating expenses include charges based on an attribution of support provided by RBS to Williams & Glyn. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Williams & Glyn Quarter ended 31 December 2014 All allocated from UK PBB Income statement (1) £m Net interest income Non-interest income 49 Total income Direct expenses - staff - other Indirect expenses Operating expenses Operating profit before impairment losses Impairment losses Operating profit Key metrics Net interest margin 2.92% Net interest margin excluding central IEAs 3.42% Cost:income ratio 39% Loan impairment charge as % of gross customer loans and advances 0.2% 31 December 2014 All allocated from UK PBB Capital and balance sheet (1) £bn Loans and advances to customers (gross) Loan impairment provisions Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 88% Provision coverage (2) 61% Risk-weighted assets Notes: Does not reflect the cost base, funding and capital profile of a standalone bank. Operating expenses include charges based on an attribution of support provided by RBS to Williams & Glyn. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Williams & Glyn Year end 31 December 2014 All allocated from UK PBB Income statement (1) £m Net interest income Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating expenses Operating profit before impairment losses Impairment losses Operating profit Key metrics Net interest margin 2.93% Net interest margin excluding central IEAs 3.42% Cost:income ratio 39% Loan impairment charge as % of gross customer loans and advances 0.3% 31 December 2014 All allocated from UK PBB Capital and balance sheet (1) £bn Loans and advances to customers (gross) Loan impairment provisions Net loans and advances to customers Funded assets Risk elements in lending Customer deposits (excluding repos) Loan:deposit ratio (excluding repos) 88% Provision coverage (2) 61% Risk-weighted assets Notes: Does not reflect the cost base, funding and capital profile of a standalone bank. Operating expenses include charges based on an attribution of support provided by RBS to Williams & Glyn. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Appendix 3 Allocation of previous segments to new customer segments Allocation of previous segments to new customer segments The tables in this appendix summarise the performance of the previously reported segments, as adjusted for the reporting changes outlined on page 2, and show how these segments have been allocated to the new reportable segments. UK PBB Quarter ended 30 September 2015 Previously Reporting Allocated to reported changes (1) W&G UK PBB Income statement £m £m £m £m Net interest income 15 Non-interest income - 44 Total income 15 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - - indirect - - Litigation and conduct costs 2 - - 2 Operating expenses - Operating profit before impairment losses 15 Impairment losses - Operating profit 15 Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) 15 Key metrics Net interest margin nm 2.88% 3.19% Net interest margin excluding central IEAs 3.54% 3.40% 3.61% Cost:income ratio 56% 43% 57% Cost:income ratio - adjusted (2) 54% 43% 55% 30 September 2015 Previously Reporting Allocated to reported changes (1) W&G UK PBB Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 87% - 85% 87% Provision coverage (3) 66% - 59% 68% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. UK PBB Quarter ended 31 December 2014 Previously Reporting Allocated to reported changes (1) W&G UK PBB Income statement £m £m £m £m Net interest income 6 Non-interest income - 49 Total income 6 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - - indirect - - Litigation and conduct costs - - Operating expenses - Operating (loss)/profit before impairment losses 6 Impairment losses - Operating (loss)/profit 6 Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) 6 Key metrics Net interest margin nm 2.92% 3.38% Net interest margin excluding central IEAs 3.74% 3.42% 3.82% Cost:income ratio 100% 39% 110% Cost:income ratio - adjusted (2) 57% 39% 59% 31 December 2014 Previously Reporting Allocated to reported changes (1) W&G UK PBB Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 86% - 88% 85% Provision coverage (3) 69% - 61% 70% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. UK PBB Year ended 31 December 2014 Previously Reporting Allocated to reported changes (1) W&G UK PBB Income statement £m £m £m £m Net interest income 33 Non-interest income - Total income 33 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - - indirect - - Litigation and conduct costs - - Operating expenses - Operating profit before impairment losses 33 Impairment losses - Operating profit 33 Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) 33 Key metrics Net interest margin nm 2.93% 3.32% Net interest margin excluding central IEAs 3.68% 3.42% 3.75% Cost:income ratio 72% 39% 76% Cost:income ratio - adjusted (2) 55% 39% 57% 31 December 2014 Previously Reporting Allocated to reported changes (1) W&G UK PBB Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 86% - 88% 85% Provision coverage (3) 69% - 61% 70% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Ulster Bank Quarter ended 30 September 2015 Allocated to Previously Reporting Ulster Bank reported changes (1) UK PBB RoI Income statement £m £m £m £m Net interest income - 37 90 Non-interest income 87 - 13 74 Total income - 50 Direct expenses - staff - - other - 1 Indirect expenses - Restructuring costs - direct - - - indirect - Litigation and conduct costs - - Operating expenses - Operating profit before impairment releases 56 - 7 49 Impairment releases 58 - 4 54 Operating profit - 11 Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) - 14 Key metrics Net interest margin nm 3.18% 1.52% Net interest margin excluding central IEAs 1.81% 3.36% 1.52% Cost:income ratio 74% 86% 70% Cost:income ratio - adjusted (2) 70% 80% 67% 30 September 2015 Allocated to Previously Reporting Ulster Bank reported changes (1) UK PBB RoI Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 108% - 68% 123% Provision coverage (3) 58% - 88% 54% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Ulster Bank Quarter ended 31 December 2014 Allocated to Previously Reporting Ulster Bank reported changes (1) UK PBB RoI Income statement £m £m £m £m Net interest income - 38 Non-interest income 54 - 14 40 Total income - 52 Direct expenses - staff - - other - 4 Indirect expenses - Restructuring costs - indirect 4 - 2 2 Litigation and conduct costs 19 - - 19 Operating expenses - Operating profit before impairment releases 65 - 11 54 Impairment releases - 34 70 Operating profit - 45 Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) - 43 Key metrics Net interest margin nm 3.11% 1.90% Net interest margin excluding central IEAs 2.14% 3.38% 1.90% Cost:income ratio 68% 79% 64% Cost:income ratio - adjusted (2) 79% 83% 78% 31 December 2014 Allocated to Previously Reporting Ulster Bank reported changes (1) UK PBB RoI Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 107% - 66% 124% Provision coverage (3) 57% - 80% 55% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Ulster Bank Year ended 31 December 2014 Allocated to Previously Reporting Ulster Bank reported changes (1) UK PBB RoI Income statement £m £m £m £m Net interest income - Non-interest income - 57 Total income - Direct expenses - staff - - other - 9 Indirect expenses - Restructuring costs - direct 8 - - 8 - indirect - Litigation and conduct costs 19 - - 19 Operating expenses - Operating profit before impairment releases - 58 Impairment releases - 59 Operating profit - Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) - Key metrics Net interest margin nm 3.45% 1.92% Net interest margin excluding central IEAs 2.27% 3.75% 1.99% Cost:income ratio 71% 74% 70% Cost:income ratio - adjusted (2) 71% 70% 71% 31 December 2014 Allocated to Previously Reporting Ulster Bank reported changes (1) UK PBB RoI Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 107% - 66% 124% Provision coverage (3) 57% - 80% 55% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Commercial Banking Quarter ended 30 September 2015 Allocated to Previously Reporting Commercial RBS reported changes (1) Banking International Income statement £m £m £m £m Net interest income 73 Non-interest income - 14 Total income 87 Direct expenses - staff - - other - - operating lease costs - - Indirect expenses - Restructuring costs - direct - - - indirect - - 2 Operating expenses - Operating profit before impairment (losses)/releases 49 Impairment (losses)/releases - 1 Operating profit 50 Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) 52 Key metrics Net interest margin nm 1.87% 1.43% Net interest margin excluding central IEAs 2.81% 2.56% 4.38% Cost:income ratio 49% 51% 44% Cost:income ratio - adjusted (2) 48% 51% 41% 30 September 2015 Allocated to Previously Reporting Commercial RBS reported changes (1) Banking International Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 93% - 111% 32% Provision coverage (3) 39% - 33% 58% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Commercial Banking Quarter ended 31 December 2014 Allocated to Previously Reporting Commercial RBS reported changes (1) Banking International Income statement £m £m £m £m Net interest income - 46 Non-interest income - 14 Total income - 60 Direct expenses - staff - - other - - operating lease costs - - Indirect expenses - Restructuring costs - direct - - 1 - indirect - Litigation and conduct costs - - Operating expenses - Operating profit before impairment losses - 41 Impairment losses - Operating profit - 39 Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) - 39 Key metrics Net interest margin nm 1.96% 1.45% Net interest margin excluding central IEAs 2.77% 2.68% 4.16% Cost:income ratio 66% 69% 32% Cost:income ratio - adjusted (2) 57% 59% 32% 31 December 2014 Allocated to Previously Reporting Commercial RBS reported changes (1) Banking International Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 98% - 111% 32% Provision coverage (3) 38% - 39% 41% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Commercial Banking Year ended 31 December 2014 Allocated to Previously Reporting Commercial RBS reported changes (1) Banking International Income statement £m £m £m £m Net interest income - Non-interest income - 52 Total income - Direct expenses - staff - - other - - operating lease costs - - Indirect expenses - Restructuring costs - direct - 1 - indirect - Litigation and conduct costs - - Operating expenses - Operating profit before impairment (losses)/releases - Impairment (losses)/releases - 8 Operating profit - Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) - Key metrics Net interest margin nm 1.93% 1.42% Net interest margin excluding central IEAs 2.74% 2.65% 4.18% Cost:income ratio 57% 59% 33% Cost:income ratio - adjusted (2) 51% 52% 33% 31 December 2014 Allocated to Previously Reporting Commercial RBS reported changes (1) Banking International Capital and balance sheet £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets Risk elements in lending - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 98% - 111% 32% Provision coverage (3) 38% - 38% 41% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Private Banking Quarter ended 30 September 2015 Allocated to Previously Reporting Private RBS Central items reported changes (1) Banking International & other Income statement £m £m £m £m £m Net interest income 2 - 16 Non-interest income 81 - 51 - 30 Total income 2 - 46 Direct expenses - staff - - - other - - Indirect expenses - - Restructuring costs - direct 2 - 2 - - - indirect - - Operating expenses - - Operating profit/(loss) before impairment losses 19 2 42 - Impairment losses - - - Operating profit/(loss) 15 2 38 - Memo: Operating expenses - adjusted (2) - - Operating profit/(loss) - adjusted (2) 16 2 37 - Key metrics Net interest margin nm 2.72% - 1.40% Net interest margin excluding central IEAs 3.14% 3.92% - 1.40% Cost:income ratio 91% 74% - 146% Cost:income ratio - adjusted (2) 90% 74% - 141% 30 September 2015 Allocated to Previously Reporting Private RBS Central items reported changes (1) Banking International & other Capital and balance sheet £bn £bn £bn £bn £bn Loans and advances to customers (gross) - - Loan impairment provisions - - - Net loans and advances to customers - - Funded assets - Risk elements in lending - - - Customer deposits (excluding repos) - - Loan:deposit ratio (excluding repos) 46% - 49% - 38% Provision coverage (3) 44% - 32% - 100% Risk-weighted assets - Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Private Banking Quarter ended 31 December 2014 Allocated to Previously Reporting Private RBS Central items reported changes (1) Banking International & other Income statement £m £m £m £m £m Net interest income - 37 22 Non-interest income 92 - 54 4 34 Total income - 41 56 Direct expenses - staff - - other - - Indirect expenses - Restructuring costs - direct - - indirect - - Litigation and conduct costs - - - Operating expenses - Operating (loss)/profit before impairment releases/(losses) - 22 Impairment releases/(losses) - - 1 - Operating (loss)/profit - 21 Memo: Operating expenses - adjusted (2) - Operating profit/(loss) - adjusted (2) 39 - 25 23 Key metrics Net interest margin nm 2.91% 2.07% 1.74% Net interest margin excluding central IEAs 3.74% 4.17% 5.79% 1.74% Cost:income ratio 122% 139% 46% 125% Cost:income ratio - adjusted (2) 85% 86% 41% 116% 31 December 2014 Allocated to Previously Reporting Private RBS Central items reported changes (1) Banking International & other Capital and balance sheet £bn £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - - - Net loans and advances to customers - Funded assets Risk elements in lending - - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 46% - 49% 40% 41% Provision coverage (3) 34% - 25% 30% 100% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Private Banking Year ended 31 December 2014 Allocated to Previously Reporting Private RBS Central items reported changes (1) Banking International & other Income statement £m £m £m £m £m Net interest income - 90 Non-interest income - 16 Total income - Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - indirect - - Litigation and conduct costs - - - Operating expenses - Operating profit/(loss) before impairment releases/(losses) - 94 79 Impairment releases/(losses) 4 - 5 - Operating profit/(loss) - 99 78 Memo: Operating expenses - adjusted (2) - Operating profit/(loss) - adjusted (2) - 85 Key metrics Net interest margin nm 2.89% 2.20% 1.75% Net interest margin excluding central IEAs 3.71% 4.12% 5.94% 1.75% Cost:income ratio 87% 86% 52% 112% Cost:income ratio - adjusted (2) 77% 73% 47% 107% 31 December 2014 Allocated to Previously Reporting Private RBS Central items reported changes (1) Banking International & other Capital and balance sheet £bn £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - - - Net loans and advances to customers - Funded assets Risk elements in lending - - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 46% - 49% 40% 41% Provision coverage (3) 34% - 25% 30% 100% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. CIB Quarter ended 30 September 2015 Allocated to Previously Reporting Commercial Capital reported changes (1) Banking CIB Resolution Income statement £m £m £m £m £m Net interest income 14 33 29 94 Non-interest income - 45 Own credit adjustments - - 78 38 Total income 78 83 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - - indirect - - Litigation and conduct costs - - Operating expenses - Operating (loss)/profit before impairment releases 35 Impairment releases 4 - - - 4 Operating (loss)/profit 35 Memo: Total income - adjusted (2) 14 78 45 Operating expenses - adjusted (3) - Operating (loss)/profit - adjusted (2,3) 14 35 Key metrics Net interest margin nm 2.22% 0.62% 0.93% Net interest margin excluding central IEAs 1.16% 9.02% 0.78% 1.14% Cost:income ratio 332% 55% 127% nm Cost:income ratio - adjusted (2,3) 162% 55% 109% nm 30 September 2015 Allocated to Previously Reporting Commercial Capital reported changes (1) Banking CIB Resolution Capital and balance sheet £bn £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - - - Net loans and advances to customers - Funded assets Risk elements in lending - - - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 106% - 35% 337% 91% Provision coverage (4) 65% - - - 63% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding own credit adjustments. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. CIB Quarter ended 31 December 2014 Allocated to Previously Reporting Commercial Capital reported changes (1) Banking CIB Resolution Income statement £m £m £m £m £m Net interest income - 31 8 Non-interest income - 47 Own credit adjustments - - Total income 78 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - - indirect - Litigation and conduct costs - - Operating expenses - Operating (loss)/profit before impairment (losses)/releases 23 Impairment (losses)/releases - 6 Operating (loss)/profit 22 Memo: Total income - adjusted (2) - 78 Operating expenses - adjusted (3) - Operating (loss)/profit - adjusted (2,3) - 26 Key metrics Net interest margin nm 2.00% 0.21% 1.13% Net interest margin excluding central IEAs 1.11% 6.88% 0.16% 1.25% Cost:income ratio 187% 71% 343% nm Cost:income ratio - adjusted (2,3) 119% 65% 147% nm 31 December 2014 Allocated to Previously Reporting Commercial Capital reported changes (1) Banking CIB Resolution Capital and balance sheet £bn £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - - - Net loans and advances to customers - Funded assets Risk elements in lending - - - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 122% - 35% 226% 119% Provision coverage (4) 105% - - - 96% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding own credit adjustments. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. CIB Year end 31 December 2014 Allocated to Previously Reporting Commercial Capital reported changes (1) Banking CIB Resolution Income statement £m £m £m £m £m Net interest income - Non-interest income - Own credit adjustments - - Total income Direct expenses - staff - - other - Indirect expenses - Restructuring costs - direct - - - indirect - Litigation and conduct costs - - Write-down of goodwill - - - Operating expenses Operating (loss)/profit before impairment releases/(losses) Impairment releases/(losses) 9 - 9 1 Operating (loss)/profit Memo: Total income - adjusted (2) - Operating expenses - adjusted (3) - Operating profit - adjusted (2,3) - 23 Key metrics Net interest margin nm - (0.07%) 1.05% Net interest margin excluding central IEAs 0.99% 5.92% (0.06%) 1.16% Cost:income ratio 123% 61% 137% nm Cost:income ratio - adjusted (2,3) 90% 56% 88% nm 31 December 2014 Allocated to Previously Reporting Commercial Capital reported changes (1) Banking CIB Resolution Capital and balance sheet £bn £bn £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - - - Net loans and advances to customers - Funded assets Risk elements in lending - - - Customer deposits (excluding repos) - Loan:deposit ratio (excluding repos) 122% - 35% 226% 119% Provision coverage (4) 105% - - - 96% Risk-weighted assets Notes: Refer to page 2 for further details. Excluding own credit adjustments. Excluding restructuring costs and litigation and conduct costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. RCR Quarter ended 30 September 2015 Allocated to Previously Reporting Capital reported changes (1) Resolution Income statement £m £m £m Net interest income - Non-interest income - Total income - Direct expenses - staff - - other - Indirect expenses - Restructuring costs - indirect - Operating expenses - Operating loss before impairment releases - Impairment releases 46 - 46 Operating loss - Memo: Operating expenses - adjusted (2) - Operating loss - adjusted (2) - 30 September 2015 Allocated to Previously Reporting Capital reported changes (1) Resolution Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets - Risk elements in lending - Customer deposits (excluding repos) - Provision coverage (3) 76% - 76% Risk-weighted assets - Notes: Refer to page 2 for further details. Excluding restructuring costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. RCR Quarter ended 31 December 2014 Allocated to Previously Reporting Capital reported changes (1) Resolution Income statement £m £m £m Net interest income - Non-interest income - Total income - Direct expenses - staff - - other - Indirect expenses - Restructuring costs - indirect - Operating expenses - Operating loss before impairment releases - Impairment releases - Operating profit - Memo: Operating expenses - adjusted (2) - Operating profit - adjusted (2) - 31 December 2014 Allocated to Previously Reporting Capital reported changes (1) Resolution Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets - Risk elements in lending - Customer deposits (excluding repos) - Provision coverage (3) 71% - 71% Risk-weighted assets - Notes: Refer to page 2 for further details. Excluding restructuring costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. RCR Year ended 31 December 2014 Allocated to Previously Reporting Capital reported changes (1) Resolution Income statement £m £m £m Net interest income - Non-interest income 92 - 92 Own credit adjustments - Total income 45 23 Direct expenses - staff - - other - Indirect expenses - Restructuring costs - indirect - Operating expenses - Operating loss before impairment releases Impairment releases - Operating profit Memo: Total income - adjusted (2) 45 - 45 Operating expenses - adjusted (3) - Operating profit - adjusted (2,3) - 31 December 2014 Allocated to Previously Reporting Capital reported changes (1) Resolution Capital and balance sheet £bn £bn £bn Loans and advances to customers (gross) - Loan impairment provisions - Net loans and advances to customers - Funded assets - Risk elements in lending - Customer deposits (excluding repos) - Provision coverage (4) 71% - 71% Risk-weighted assets - Notes: Refer to page 2 for further details. Excluding own credit adjustments. Excluding restructuring costs. Provision coverage represents loan impairment provisions as a percentage of risk elements in lending. Central items & other Income statement Impact of Pension revised Re-presentation Allocated to Previously accounting treasury of one-off and Capital reported policy impact allocations other items (1) Centre (2) Resolution Quarter ended 30 September 2015 £m £m £m £m £m £m Central items not allocated 20 26 Quarter ended 31 December 2014 Central items not allocated 27 Year ended 31 December 2014 Central items not allocated 86 97 Balance sheet Impact of Pension revised Allocated to Previously accounting treasury Capital reported policy impact allocations Centre (2) Resolution As at 30 September 2015 £bn £bn £bn £bn £bn Central items not allocated - risk-weighted assets Central items not allocated - funded assets As at 31 December 2014 Central items not allocated - risk-weighted assets Central items not allocated - funded assets Notes: Refer to page 2 for further details. Centre includes unallocated costs. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
